The opinion of the Court was read at the ensuing November term in Cumberland, as drawn up by
Mellen C. J.
Some years prior to 1815, the plaintiff placed m the hands of tire defendant, as an attorney at law, for collection, a demand against one Bean; and the same was paid to the defendant cm the 20th of July, 1815, amounting to ,$47,60, The present action is brought to recover that sum. The defendant pleaded and relies on the statute of limitations j the plaintiff replied and relies on a new promise within six years, next before the commencement of the action. On the 9th of March 1830, an agent of the plaintiff demanded die money of the defendant, who replied that he had once paid it to dm guardian of the plaintiff, and that he should -jut pay it again. Whether he ever did or not, is an immaterial in-"dry if the statute oí limitations commenced running when the *300money was received of Bean by the defendant and he became accountable for it; for if it did, the action is barred, because there is no pretence that any new promise was ever made. Viewing the cause in this light, it is evident at once that the facts deposed by David Coffin are not of the least importance, and therefore it is of no consequence to inquire whether the deposition was admissible or not. Nor is it a subject of consideration whether the pleadings are technically accurate and formal, in the decision of a cause on an agreed statement of facts. This we have often decided. The only qnestion is when the statute of limitations commenced running against the plaintiff’s demand. Unless the defendant stand in a relation to the plaintiff different from that of any other person who has collected a sum of money as agent for the principal who efhploys him, then most clearly the action is barred. On this point no doubt has been raised. The counsel for the plaintiff, however, contends that his right of action did not accrue till after the demand on the defendant in March 1830, and that till then the statute did not commence running; and in support of his position he relies upon the case of Staples v. Staples and Adams tr. 4 Greenl. 532. The only question in that case, as stated by. the court, in delivering the opinion, was “whether at the time of the service, he (Adams) was such a debtor of the principal as to be chargeable in this process,” and that was the only question which it was necessary for the court to decide, and which they formally did decide. The cases there cited clearly show that debts payable at a future day are attachable by our trustee process ; so that on the ground assumed in argument by Adams he was clearly a trustee. In answer to the argument, the court used the expressions “ we admit the principle to be correct, that until after demand made, the attorney in this case was not liable to the action of the principal, and it appears that no such demand was made j but it does not follow that he was not liable to this process at the suit of the plaintiff under the circumstances disclosed.” By the report of that case it appears that ten minutes after the money had been paid to Mr. Adams, and before he could possibly have had time to pay it over to his client, it was attached. In view of these facts and in reference to them, the observation of the court above quoted, was *301made, and not in language sufficiently guarded. The expression as to the necessity of demand was incidental, and not necessary, and had no connexion with the point decided. We arc perfectly satisfied with the decision itself, but do not feel bound by any collateral or incidental expression of an opinion, having no necessary connex-ion with it. Any impressions received, as to the necessity of a demand upon an attorney for money collected by him, before he can be considered as liable to an action, will be removed by the present opinion. Indeed we are satisfied on further examination of the subject, that we are not authorized to distinguish an attorney from other agents, and that the languagé used by the court, even if applied exclusively to that case, could not be sanctioned as correct. Still, the case of Staples v. Staples & tr. was properly decided and is fully sustained by settled principles. The result is, that the present action cannot be maintained,
Plaintiff nonsuit.